EXHIBIT 21.1 COMPUWARE CORPORATION AND SUBSIDIARIES SUBSIDIARIES OF THE REGISTRANT AS OF MARCH 31, 2011 NAME JURISDICTION OF INCORPORATION Application Performance Management Sdn Bhd Malaysia Compuware A.B. Sweden Compuware AG Switzerland Compuware Austria GmbH Austria Compuware A/S Denmark Compuware Asia Pacific Limited Hong Kong Compuware Asia Pacific Pte. Ltd. Singapore Compuware Asia-Pacific Pty. Ltd Australia Compuware B.V. Netherlands Compuware Corporation of Canada Canada Compuware Covisint (Shanghai) Software Services Co. Ltd. China Compuware de Mexico Mexico Compuware do Brasil S/A Brazil Compuware Europe B.V. Netherlands Compuware Finland OY Finland Compuware Foreign Sales Corporation Barbados Compuware GmbH Germany Compuware India Software Operations Private Ltd India Compuware International I LLC. Michigan Compuware Ireland Ltd. Ireland Compuware Japan Corporation Japan Compuware Korea Korea Compuware Ltd. United Kingdom Compuware N.A. Holdings Corp. Michigan Compuware Nordic AS Norway Compuware NV/SA Belgium Compuware Overseas Holding Corporation Michigan Compuware S.A. Spain Compuware S.A.R.L France Compuware Sp. Z.o.o Poland Compuware SpA Italy Compuware System Software B.V. Netherlands Covisint Corporation. Michigan Gomez Europe Ltd United Kingdom Gomez Network Technology (Beijing) Technology Co. Ltd China Proxima Technology Limited United Kingdom
